Title: From James Madison to James Monroe, 30 March 1808
From: Madison, James
To: Monroe, James



Dear Sir
Washington Mar. 30. 1808

I recd last evening your favor of the 26. and now inclose the promised list of the communications to Congs. which gives as much information as can be done in that form.  Where Extracts were made, they generally extended I believe to nearly the whole of the letters, it being intended that the residue should be reduced as much as motives of prudence & delicacy would permit.  On examining the papers inclosed the project concerning impressments does not appear.  Will you be so good as to correct the omission?  A copy of the original project accompanying your letter of Novr. 11. went to Congs. in its proper place.  Of course the renewal of it at the latter period does not appear, as the communications now stand.  Being unable to distinguish which of the papers you wish to be returned, I send the whole, with a request that after taking them out, the rest may come back to the office.  The inclosed paper contains the correspondence with Mr. Rose produced by his Mission.  I remain Dr. Sir Yr. friend & servt.

James Madison

